[Cite as Disciplinary Counsel v. Willard, 124 Ohio St.3d 1221, 2010-Ohio-1050.]




                         DISCIPLINARY COUNSEL v. WILLARD.
                        [Cite as Disciplinary Counsel v. Willard,
                        124 Ohio St.3d 1221, 2010-Ohio-1050.]
  (No. 2009-0465 — Submitted February 25, 2010 — Decided March 4, 2010.)
                         ON APPLICATION FOR REINSTATEMENT.
                                   __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, John Thaddeus Willard, Attorney
Registration No. 0002125, last known business address in Hamilton, Ohio.
        {¶ 2} The court coming now to consider its order of July 30, 2009,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of one year with six months stayed on condition, finds that respondent has
substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier case, see Disciplinary Counsel v. Willard, 123 Ohio
St.3d 15, 2009-Ohio-3629, 913 N.E.2d 960.
        MOYER,      C.J.,    and    PFEIFER,    LUNDBERG        STRATTON,         O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                               ______________________